Citation Nr: 0428659	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  02-11 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for right elbow 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000, including service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the veteran's claims of service 
connection for arthritis, right elbow disability and 
bilateral hearing loss.  The veteran perfected a timely 
appeal of this determination to the Board.

During the course of this appeal, the RO has granted several 
of the veteran's appeals, establishing service connection for 
low back disability, left ankle disability, right and left 
knee disabilities, right and left shoulder disabilities, and 
the residuals of a blunt head injury with headaches.  Since 
that time, the veteran has not initiated an appeal regarding 
the evaluations assigned or the effective dates of the 
awards, and thus no claims regarding these disabilities are 
before the Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2003 the veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge.  In a September 
2004 letter, the RO acknowledged his appearance at the May 
2003 hearing and advised him that the tape of the hearing was 
lost and that a transcription could not be obtained.  The RO 
offered the veteran the opportunity to testify at another 
hearing held before a Veterans Law Judge at the local VA 
office, and in a signed statement, dated later that same 
month, the veteran responded that he wished to do so.  
Accordingly, this case must be remanded to afford the veteran 
the opportunity to appear at such a Board hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


